AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina



                     Ismail Dickerson,
                           Plaintiff
                               v.                                   )       Civil Action No.       1:17-cv-03279-TLW
                                                                    )
South Carolina, The State of for the actions of the Al              )
                                                                    )
 Cannon Detention Center and Officers; Charleston,
                                                                    )
County of for the actions of the Al Cannon Detention
                                                                    )
   Center and Officers; Sheriff Al Cannon for the                   )
  actions of the Al Cannon Detention Center and                     )
   Officers; Al Cannon Detention Center; North
                 Charleston, City of
                     Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)       recover from the defendant (name)            the amount of                            dollars ($ ),
which includes prejudgment interest at the rate of  %, plus postjudgment interest at the rate of                    %, along with
costs.

O The plaintiff, Ismail Dickerson, shall take nothing of the defendants, South Carolina, The State of for the actions of
the Al Cannon Detention Center and Officers; Charleston, County of for the actions of the Al Cannon Detention Center
and Officers; Sheriff Al Cannon for the actions of the Al Cannon Detention Center and Officers; Al Cannon Detention
Center; North Charleston, City of, and this action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Terry L. Wooten, Chief United States District Judge, presiding, accepting the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the complaint without prejudice.

Date: January 22, 2019                                                     ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
